Citation Nr: 1501179	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  09-37 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for psychiatric disability other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to August 1982.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision in which the RO denied service connection for PTSD and for psychiatric disorder including depression, nerves, and mood disorder.  In March 2009, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in September 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2009.

In August 2011, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

In October 2011, the Board remanded these claims to the RO, via the Appeals Management Center (AMC) in Washington, DC.  After accomplishing the requested actions (as explained below, to the extent possible), the AMC continued to deny the claims, and returned these matters to the Board for further consideration.

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  The documents in Virtual VA and VBMS are either duplicative of the documents in the paper claims file, or irrelevant to the issue herein decided, except for a September 2014 Appellate Brief.  

The Board's decision on the claim for service connection for PTSD is set forth below.  The claim  for service connection for a psychiatric disability other than PTSD is addressed in the remand following the order; this matter is, again, being remanded o the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the claim remaining on appeal have been accomplished.

2. While the Veteran has been diagnosed with PTSD, he did not engage in combat with the enemy, and has neither alleged a stressor related to combat, nor one related to hostile military or terrorist activity; there are no service records or other credible evidence that corroborates the occurrence of any alleged in-service stressor(s), and the record presents no basis for VA to make any further attempt to corroborate the occurrence of any such stressor(s).


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.3102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate a claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate a claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to a claim, in accordance with 38 C.F.R..§ 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in February and July 2008 pre-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA (consistent with Pelegrini and the version of 38 C.F.R. § 3.3159 then in effect).  These letters also provided information pertaining to VA's assignment of disability ratings and effective dates-in  the event service connection is granted-as  well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Therefore, these letters meet the VCAA's content of notice and timing of notice requirements.    

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records (STRs), service personnel records, VA and private treatment records, Social Security Administration (SSA) records, and the report of a February 2013 VA examination.  .  Also of record and considered in connection with the appeal is the transcript of the Veteran's August 2011 Board hearing, along with various written statements provided by the Veteran and by his representative, on his behalf.  The Board finds that no further AOJ  action on this matter, prior to appellate consideration, is required.

With respect to the Board hearing, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claim (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ, who chairs a hearing, fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  In this case, the Board

Here, during the August 2011 hearing, the undersigned identified the issues on appeal, including the issue herein decided.  Also, pertinent to this claim, information was solicited regarding the Veteran's disability, why he believed these disabilities are service related, and whether there were any outstanding medical records available.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any specific evidence, any omission in this regard is harmless, as the hearing testimony revealed the need for further development of the claims on appeal, which was directed in the Board's subsequent remand. 

The Board also finds that there has been substantial compliance with the Board's October 2011 remand directives for the issue herein decided.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In October 2011, the Board remanded the instant claim in order for the AOJ to undertake any necessary development to attempt to verify the Veteran's alleged stressful experiences relating to his service aboard the U.S.S. Badger, to specifically include through the U.S. Army Joint Services and records Research Center (JSRRC) and any other source(s) as appropriate.  The AOJ was also directed to obtain the Veteran's SSA records, and provide the Veteran with a VA examination.  In January 2013, the VA issued a memorandum, listing the efforts it undertook to corroborate the Veteran's stressors, and concluding that there was insufficient information to corroborate the Veteran's stressors.  The AOJ also obtained the Veteran's SSA records and associated them with the Veteran's claims file, and provided the Veteran with a VA examination in February 2013.  Accordingly, the Board finds that there has been substantial compliance with the October 2011 Board remand directives such that no further action is necessary in this regard.  See Stegall, supra; D'Aries, 22 Vet. App. at 104.

In summary, the duties imposed by the VCAA have been considered and satisfied.  he Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence needed to establish the occurrence of a claimed in-service stressor is typically dependent upon whether a veteran engaged in combat with the enemy.  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service." See 38 U.S.C.A. § 1154(b) ; 38 C.F.R. § 3.304(f)(1) ; Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Under the legal authority in effect at the time the Veteran filed his claim,  f the alleged stressor was not combat related, then the Veteran's lay testimony, alone, would not be sufficient to establish the occurrence of the alleged stressor; rather, corroborating evidence would be needed to support the claim for service connection.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98 ; Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

The Board notes that, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by, in part, liberalizing the evidentiary standard for establishing the occurrence of the required in-service stressor if that stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims such as the Veteran's, which were appealed before July 13, 2010, but not yet decided by the Board.

In this case, the Veteran claims that he is suffering from PTSD as a result of his experience during service.  He specifically claims two stressors.  First, he claims that, while on watch, he heard the screams of the captain of U.S.S. Badger, who was stabbed by a shipmate.  The Veteran claims that because of this, he has stress, nightmares, and anxiety.  See Hearing Transcript, p. 4.  As a second stressor, the Veteran claims that his shipmate, whose last name was Hancock, but whose first name the Veteran did not know, committed suicide.  See Hearing Transcript, p. 5.

The Veteran's STRs document in-service diagnoses  of chronic alcohol and drug abuse.  A December 1981 clinical record notes that the Veteran claimed to have been drinking since the age of 9.  Another December 1981 in-service note indicates  that the Veteran's mood was slightly depressed.  

Neither the report of the April 1980 enlistment examination nor the report of the August 1982 separation examination references PTSD.  In an April 1980 report of medical history, the Veteran stated that his health was "good" and he denied having any psychological issues.  In an August 1982 report of medical history, the Veteran denied having any depression or excessive worry, nervous trouble of any sort, or having attempted suicide, and he stated that he was in "excellent health."   

A September 2008 letter from Dr. Howard reveals that the Veteran has been diagnosed with PTSD.  An October 2009 treatment note from the Boston VA Medical Center (VAMC) references a diagnosis of PTSD from childhood abuse.  

A July 2010 note from Dr. Isakovich also shows a diagnosis of PTSD, in addition to major depressive disorder.  The physician noted that the Veteran's symptoms related to these diagnoses were severe anxiety, recurrent intrusive thoughts and images of traumatic events, difficulty staying asleep, waking up with sense of disturbance and anxiety, difficulty concentrating, and hypervigilance.  

An August 2010 treatment note from Boston VA Medical Center reflects an Axis I diagnosis of PTSD, h significant environmental stressors such as housing, financial problems, and limited support system.    

A February 2011 SSA report found that the Veteran suffered from PTSD.  

During a February 2013 VA PTSD examination, the examiner could not conclude the Veteran's examination because the Veteran became agitated and wanted to discontinue and reschedule the examination.       

At the outset, the Board notes that the Veteran has met the first requirement for service connection for PTSD various VA and private treatment records document diagnoses of PTSD.  The Board notes, however, that despite these diagnoses, his service connection claim must fail because the second element,--credible evidence that an in-service stressor occurred-is  not met. The Veteran has not alleged, and the evidence does not suggest, that he was engaged in combat with the enemy, or that his alleged stressor was combat-related or involved fear of hostile enemy activity.  Therefore, he cannot establish the occurrence of a stressor on the basis of his assertions, alone; rather, credible evidence corroborating the occurrence of his claimed in-service stressors is required.  

Here, however, there is no credible evidence of record establishing  that the Veteran's claimed stressors-stabbing of the captain of the ship, and the hanging of his best friend-actually occurred.  Pursuant to the Board's prior remand, the AOJ has undertaken action to attempt to independently verify the occurrence of the Veteran's claimed in-service stressors.   However, as reflected in a January 2013  VA  memorandum,  there was not enough information to corroborate the Veteran's stressors.  In August 2012, the VA requested information from the Navy Judge Advocate General (JAG) regarding the Veteran's alleged stressors.  The same month the Navy JAG responded and noted that additional information was required before a thorough search could be conducted, including the name of the captain and the shipmate who committed suicide.  In response to the VA's request to obtain this information, however, the Veteran  indicated that he did not remember the name of the captain, and stated that he only knew the last name of his friend who committed suicide.  Based on this information, and without a 60-day time frame, the AOJ appropriately concluded that there was insufficient evidence to corroborate the Veteran's stressors.  

Furthermore, the Board finds that the record presents no reason for VA to undertake any further action to attempt to verify the Veteran's alleged stressors.  The Board acknowledges that corroboration of a stressor does not require that there be corroboration of every detail of the claimed stressor.  See  Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).   However, in this case, the Veteran has not been able to provide any additional information to assist in any future verification effort.  As noted, he was not even able to provide information as basic as the name of the captain of the ship on which he was stationed, and his best friend's name.  Hence, no further AOJ action in this regard is required.

As there is no credible supporting evidence that a claimed in-service stressor actually occurred-an essential criterion for establishing service connection for PTSD-the Veteran cannot meet the requirements of 38 C.F.R. § 3.304(f).  Accordingly, the claim for service connection for PTSD must be denied.  There is no reasonable doubt to be resolved in the Veteran's favor on any point material to this determination.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.



REMAND

Unfortunately, the Board finds that further AOJ action on the claim for service connection for a psychiatric disability other than PTSD is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The Veteran's STRs reflect that he was treated for alcohol abuse and detoxification in December 1981.  Depressive symptoms were also indicated.  These records reflect that the Veteran reported that he began drinking around the age of 9.    

Post-service medical records reflect continuing treatment for longstanding alcoholism and polysubstance abuse.  A continued diagnosis of depression, as well as diagnoses of PTSD and substance-induced mood disorder, are indicated in VA outpatient treatment records and private treatment records.  VA psychiatric evaluations also indicate that the Veteran began drinking at a young age, struggled with alcoholism prior to his entrance into active duty service, and that he also reported that he was sexually abused as a child.

The Board notes that every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002). 

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089   (Fed. Cir. 2004). 

Given the Veteran's report of childhood sexual trauma and alcohol abuse, the in-service treatment for alcohol abuse and depressive symptoms, and post-service medical evidence reflecting diagnoses and treatment of various psychiatric disabilities, the Board found it necessary to arrange the Veteran to undergo VA examination by a psychiatrist or psychologist, and remanded both claims on appeal, in part, for this purpose.

As noted previously, the Veteran underwent a VA PTSD examination in February 2013.  However, the examiner reported that the Veteran's frustration tolerance was very limited and that he was impatient with the standard questions to complete the test.  When the Veteran talked about his in-service stressors, the record indicates that he became very agitated and said that he could not continue the examination and requested that the examination be divided into two sessions.  When he heard that the exam could take another hour, he asked if he could discontinue the exam and reschedule it for another day.  As a result, the examiner discontinued the exam, and the exam could not be completed.  The record does not reflect  that the AOJ did not attempt to reschedule another examination.  

Because the Veteran became emotional talking about his stressors and requested to divide the examination into two sessions, and that the AOJ has not rescheduled the examination, to give the every consideration in connection with the claim remaining on appeal, the Board finds that another remand of matter, to arrange for another VA psychiatric examination to obtain information needed to resolve the claim for service connection for psychiatric disability other than PTSD, is warranted. 

Accordingly, the AOJ should arrange for the Veteran to undergo another VA mental disorders examination, by a VA psychiatrist or psychologist (or a psychiatrist or psychologist contracted by VA).  The Veteran is hereby advised that failure to report to (or, to cooperate with and complete) any scheduled examination, without good cause, may result in denial of the claim remaining on appeal.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo VA examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. 

As for VA records, the claims file indicates that the Veteran has been receiving treatment for psychiatric disabilities from the Boston VAMC, and contains VA medical records from that facility dated through February 2013.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the Boston VAMC any outstanding mental health treatment records dated since February 2013, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.   

The AOJ should also give the Veteran another opportunity to provide additional  information and/or evidence pertinent to the claim remaining on appeal, explaining  that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  The AOJ's adjudication of the claim should include consideration of all evidence added to the record since the  last adjudication.

Accordingly, this matter is hereby REMANDED for the following actions:

1. Obtain from the Boston VAMC all outstanding records of mental health evaluation and/or treatment of the Veteran, dated since February 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo another VA psychiatric examination, by a VA psychiatrist or psychologist (or a psychiatrist or psychologist contracted by VA).  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the psychiatrist or psychologist designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, to include psychological testing, if deemed warranted  (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current psychiatric disability(ies) other than PTSD, and those documented in the record during at any time pertinent to the filing of the February 2008 claim on appeal-to include depression.  For each such diagnosis, the examiner should discuss whether the diagnosis was or is valid (supported by the evidence of record and consistent with the diagnostic criteria for the disorder)-even if now resolved. 

Then, with respect to each such validly diagnosed disability, the examiner should provide an opinion, consistent with sound medical principles, as to whether the disability (a) clearly and unmistakably preexisted service; and, if so (b) was clearly and unmistakably not aggravated (i.e., permanently worsened) beyond the natural progression during or as a result of service.

For any disability determined not to have clearly and unmistakably pre-existed service, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically-related to active service-to include the depressive symptoms and alcohol use noted therein.

In addressing the above, the examiner should consider and discuss all relevant medical evidence to include reports referencing  childhood abuse, alcohol use, and in-service treatment for depressive symptoms and alcohol abuse (discussed above); as well as the Veteran's lay assertions (to include any assertions as to the onset and continuity of psychiatric symptoms, which he is competent to assert). 

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim remaining on appeal in light of pertinent evidence (to particularly include all that added to the record since the last adjudication) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 




This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


